DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of “falling back from contention free random access CFRA to contention free random access CFRA on the first downlink BWP” recited at lines 3-4 is vague and indefinite because it is unclear of what is the difference between the same recitation of “contention free random access CFRA” to be fall back from one to another?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al (US 2020/0274750).
Regarding independent claim 1, Yi teaches a random access method applied to a terminal, comprising: receiving configuration information of a currently active downlink bandwidth part BWP or a serving cell (0170] and [0173]); and monitoring a random access response RAR in a random access process based on a configuration of a control resource set CORESET in the configuration information of the currently active downlink BWP or the configuration information of the serving cell ([0198] and [0199] and [0233]).
Regarding independent claim 12, the claim is a corresponding apparatus claim and recites similar subject matter to claim 1. Therefore, similar rationale is applied as for claim 1. Yi further teaches the terminal comprises processor and memory to perform the functions ([0247]).
Regarding independent claim 19, Yi teaches a network device, comprising: a memory, a processor, and a computer program stored in the memory and executable on the processor, wherein the computer program, when executed by the processor, implements the steps in a random access method ([248] and [0249]), the method comprising: sending configuration information of a currently active downlink bandwidth part BWP or a serving cell, wherein the configuration information of the currently active downlink BWP or the serving cell comprises a configuration of a control resource set CORESET ([0198] and [0233]).
or when a CORESET is configured on the currently active downlink BWP or the serving cell, monitoring the random access response RAR in the random access process based on the configured CORESET. See [0198], [0199], [0233] and [0242].
Regarding dependent claims 3 and 14, Yi further teaches wherein the step of monitoring the random access response RAR in the random access process based on a configuration of a default CORESET 0 comprises: when the default CORESET 0 is configured on the currently active downlink BWP or the serving cell, monitoring the RAR in the random access process by directly falling back to the default CORESET 0 of the currently active downlink BWP or the serving cell. See [0198], [0199], [0233] and [0242].
Regarding dependent claims 4 and 15, Yi further teaches wherein the step of monitoring the random access response RAR in the random access process based on a configuration of a default CORESET 0 comprises: when the default CORESET 0 is not configured on the currently active downlink BWP or the serving cell, falling back to a first downlink BWP, and monitoring the RAR in the random access process on a default CORESET 0 on the first downlink BWP; or when the default CORESET 0 is configured on the currently active downlink BWP or the serving cell, falling back to a first downlink 
Regarding dependent claim 20, Yi further teaches sending a random access response RAR in a random access process. See [0198] and [0233].

Allowable Subject Matter
Claims 5-8, 10, 11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	
Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Jung et al (US 2019/0313437), Kim et al (US 2020/0313832), Dahlman et al (US 2020/0367288) and Yi (2021/0127367) are cited because they are pertinent to the method and apparatus for performing random access. However, none of the cited references teaches or suggests the further arrangements as recited in the dependent claims 5-11 and 16-18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636